DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/26/2022 has been entered. Claims 11, and 20 have been amended. Claims 1-10 and 19 are cancelled. Claims 11-18 and 20 remain pending in the application.
Allowable Subject Matter
Claims 11-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “circumferential grooves that run adjacent to one another in pairs and parallel to one another, at an angle with respect to a circumferential direction of from 10° to 30° and have a smaller depth than the profile depth which divides the tread, with two sections in each case between three transverse grooves following one another in the circumferential direction, into profile blocks; and, wherein pairs of circumferential grooves following one another in the circumferential direction are off set with respect to one another in the axial direction, such that the circumferential grooves of the pairs of circumferential grooves begin and end at substantially the same  wherein a middle transverse groove of the three transverse grooves that are divided by the pairs of circumferential grooves into the profile blocks has in each case in the middle region of the tread a kinked section, which is oriented the same as the sections that are adjacent in the circumferential direction and reach into middle profile blocks, and in particular has a depth which corresponds to the depth of these sections at the regions where they enter the transverse grooves.
The closest prior art of record is considered to be Reim et al. (US D767, 474 S) which discloses a tire suitable as a pneumatic commercial vehicle tire. The tire being configured to have transverse grooves which are continuous over width of the tread; circumferential grooves that run adjacent to one another in pairs and parallel to one another; with two sections in each case between three transverse grooves following one another in the circumferential direction, into profile blocks; wherein pairs of circumferential grooves following one another in the circumferential direction are off set with respect to one another in the axial direction, such that the circumferential grooves of the pairs of circumferential grooves begin and end at substantially the same axial positions, wherein each circumferential 
However, Reim does not teach nor reasonably suggest forming the tire to further include the circumferentially extending grooves have an angle from 10° to 30°; the circumferentially extending grooves have a smaller depth than the transverse grooves profile depth which divides the tread; wherein each circumferential groove is formed shallower in at least one section than in its other sections; and wherein a middle transverse groove of the three transverse grooves that are divided by the pairs of circumferential grooves into the profile blocks has in each case in the middle region of the tread a kinked section, which is oriented the same as the sections that are adjacent in the circumferential direction and reach into middle profile blocks, and in particular has a depth which corresponds to the depth of these sections at the regions where they enter the transverse grooves.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not teach or render obvious the cumulative limitations of claim 11 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.